UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2014 Commission File Number 001-35401 CEMENTOS PACASMAYO S.A.A. (Exact name of registrant as specified in its charter) PACASMAYO CEMENT CORPORATION (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Calle La Colonia 150, Urbanización El Vivero Surco, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. Calle La Colonia N° 150, Urb. El Vivero - Santiago de Surco Telf: 317-6000 Lima, February 5, 2014 GL- 0007/2014 SUPERINTENDENCIA DE MERCADO DE VALORES - SMV Present.- MATERIAL EVENT Dear Sirs: In accordance with CONASEV Resolution for Material Events, Reserved Information and Other Communications N° 107-2002-EF/94.10, Cementos Pacasmayo (“the Company”) hereby notifies the following material event: Related to the material event notified on December 18, 2013, the Company informs that the management of the Company and Calizas del Norte S.A.C. (“Calizas”) determined the first list of assets that constitute the first tranche of the contribution to Calizas, with a market value of S/.21,453,238.00 (Twenty-one million four hundred fifty three thousand two hundred thirty eight and 00/100 Nuevos Soles). Consequently, on this date, the General Shareholders’ Meeting of Calizasagreed to increase its equity from S/.5,000,000.00 (Five million and 00/100 Nuevos Soles) to S/.26,453,238.00 (Twenty-six million four hundred fifty three thousand two hundred thirty eight and 00/100 Nuevos Soles). Attached is a list of assets that constitute the first tranche of the contribution to Calizas. Once the management of the Company and Calizas determine the list of additional assets that will constitute a second contribution to Calizas, the Company will proceed to inform in this regard. Sincerely yours, p. CEMENTOS PACASMAYO S.A.A. Carlos Molinelli Mateo Stock Market Representative ASSET VALUE (S/.) WHEEL LOADER # 6 WHEEL LOADER # 5 CATERPILLAR TRACTOR N°2 EXCAVATOR N°7 CRAWLER EXCAVATOR N°10 EXCAVATORN° 9 HYDRAULIC DRILING RIG N° 8 EXCAVATOR N° 8 EXCAVATOR N° 4 MOTOR GRADER N° 1 ROLLER N° 1 TRACK DRILL 7 HYDRAULIC BREAKER #3 BACKHOE LOADER 2 HYDRAULIC BREAKER #2 FAST CONNECTORS TOTAL STATION LUMINAIRE N°6 LUMINAIRE N°1 LUMINAIRE N°2 LUMINAIRE N°3 LUMINAIRE N°4 TOTAL STATION ATV N° 5 ATV N° 3 ATV N° 4 ATV N° 2 TRACK DRILL 9 - DP 1100 N° 9 WHEEL LOADERN° 4 TIPPER TRUCKN°15 TIPPER TRUCK N°25 TIPPER TRUCKN°13 TIPPER TRUCKN°29 TIPPER TRUCK N°30 TIPPER TRUCKN°31 TIPPER TRUCKN° 14 INCLUDES HOPPER TIPPER TRUCK N° 19 INCLUDES ROCK HOPPER 21 TIPPER TRUCK N° 20 INCLUDES ROCK HOPPER 215 TIPPER TRUCK N° 21 INCLUDES ROCK HOPPER 215 TIPPER TRUCK N° 22 INCLUDES ROCK HOPPER 215 TIPPER TRUCKN° 18 INCLUDES HOPPER TIPPER TRUCKN°23 TIPPER TRUCK TRUCK WITH CRANE TRUCK 183 TRUCK 187 TANK TRUCK PICK UP TRUCK LOWBOY N° 02 VAN ISUZU TRUCK PICK UP TRUCK VAN N° 81 PANEL TRUCK TANK TRUCK TOTAL: Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CEMENTOS PACASMAYO S.A.A. By: /s/ CARLOS JOSE MOLINELLI MATEO Name: Carlos Jose Molinelli Mateo Title: Stock Market Representative Date: February 7, 2014
